 1   Michael Jay Leizerman (Pro Hac Vice)
     Rena Mara Leizerman (Pro Hac Vice)
 2   The Law Firm for Truck Safety, LLP
     3450 W. Central Avenue, Suite 328
 3   Toledo, OH 43606
     Phone: (800) 628-4500
 4   Facsimile: (888) 838-8828
     Email: michael@truckaccidents.com
 5          rena@truckaccidents.com
 6   Matthew L. Sharp
     Nevada State Bar 4746
 7   Law Office of Matthew L. Sharp
     432 Ridge Street
 8   Reno, NV 89501
     Phone: (775) 324-1500
 9   Facsimile: (775) 284-0675
     Email: matt@mattsharplaw.com
10
     Attorneys for Plaintiff Allen M. Miller
11
12                           IN THE UNITED STATES DISTRICT COURT

13                                  FOR THE DISTRICT OF NEVADA
14   ALLEN M. MILLER,
                                                      Case No.: 3:17-cv-00408-MMD-CLB
15
                       Plaintiff,
16
     v.
17
     C.H. ROBINSON WORLDWIDE, INC.,                   STIPULATION AND ORDER TO
18   RONEL R. SINGH, RHEAS TRANS, INC.,               EXTEND TIME TO FILE RESPONSE
     And KUWAR SINGH dba RT SERVICE,                  AND REPLY TO DEFENDANT C.H.
19                                                    ROBINSON WORLDWIDE, INC.’S
                      Defendants.                     MOTION FOR SUMMARY JUDGMENT
20
                                                      (First Request)
21

22          Pursuant to Local Rule IA 6-1 and 7-1, the parties, by and through their respective counsel,

23   stipulate and request that the Court extend the deadline for Plaintiff Allen M. Miller to file his

24   response to Defendant C.H. Robinson Worldwide, Inc.’s Motion for Summary Judgment (ECF No.

25   124) (the "Motion") and for Defendant C.H. Robinson Worldwide, Inc. to file its reply in support

26   of the Motion.

27          Defendant filed the Motion on June 25, 2021. The present deadlines are July 16, 2021 for

28   Plaintiff's response and July 30, 2021 for Defendant's reply. The parties stipulate to extend the
                                                     1
 1   deadline for Plaintiff to file his response to July 30, 2021, and for Defendant CHR to file its reply

 2   to August 27, 2021.

 3          This is the first stipulation for extension of time to file a response and reply for the Motion.

 4   Counsel for the parties have several work and family matters requiring extensive travel from July

 5   1, 2021 to July 15, 2021. The extension will provide sufficient time for counsel to prepare an

 6   appropriate response and reply.

 7          DATED: June 29, 2021

 8                                          /s/ Rena Mara Leizerman
                                            Rena Mara Leizerman (Pro Hac Vice)
 9                                          Michael Jay Leizerman (Pro Hac Vice)
                                            The Law Firm for Truck Safety, LLP
10                                          3450 W. Central Avenue, Suite 328
                                            Toledo, OH 43606
11                                          Phone: (800) 628-4500
                                            Facsimile: (888) 838-8828
12                                          michael@truckaccidents.com
                                            rena@truckaccidents.com
13
                                            Matthew L. Sharp
14                                          Nevada State Bar 4746
                                            Matthew L. Sharp, Ltd.
15                                          432 Ridge Street
                                            Reno, NV 89501
16                                          Phone: (775) 324-1500
                                            Facsimile: (775) 284-0675
17                                          matt@mattsharplaw.com

18                                          Attorneys for Plaintiff Allen M. Miller

19                                          /s/ Michael A. Burke
                                            Michael A. Burke (SBN 11527)
20                                          Michael E. Sullivan (SBN 5142)
                                            Robison, Sharp, Sullivan & Brust
21                                          71 Washington Street
                                            Reno, NV 89503
22                                          Phone: (775) 329-3151
                                            Facsimile: (775) 329-7941
23                                          mburke@rssblaw.com
                                            msullivan@rssblaw.com
24
                                            Attorneys for Defendant C.H. Robinson Worldwide, Inc.
25   IT IS SO ORDERED.

26                                          _____________________________________
                                            UNITED STATES DISTRICT JUDGE
27
                                                    June 29, 2021
                                            Dated: _______________________________
28
                                                       2
     Case 3:17-cv-00408-MMD-CLB Document 127 Filed 06/29/21 Page 3 of 3

 1                                    CERTIFICATE OF SERVICE
 2            Pursuant to FRCP 5 and LRIC 4-1, I certify that on June 29, 2021, I electronically filed
      the Stipulation by using the Court's electronic filing system.
 3

 4
                                           /s/ Rena Mara Leizerman
 5                                         Rena Mara Leizerman
                                           Attorney at Law
 6

 7

 8
 9

10

11
12

13

14
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      3
